DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,853,994 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
	The examiner has removed the 112(f) interpretation of claims 15 and 17 and has removed the double patenting rejection of claims 1, 4-5, 8-15, 17 and 20 based on claim amendments of 5/10/22.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: selecting raytracing and rasterization algorithms for rendering said scene based on said scene data; and rendering said scene utilizing a combination of said raytracing algorithms and said rasterization algorithms, wherein said rasterization algorithms utilize primitive cluster data from said raytracing acceleration structures.  
Regarding claim 8, the prior art doesn’t teach: rendering first display objects utilizing said first and second occluder object sets; rendering second display objects utilizing said first and second occluder object sets and occlusion results based on a third object set, wherein said rendering said first and said second display objects utilizes a combination of raytracing and rasterizing; and rendering said scene utilizing said first and second display objects.  

Regarding claim 15, the prior art doesn’t teach: rendering rasterization at least one raytracing acceleration structure .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LEE US20160116973A1, OBERT US20170249779A1, KARRAS US20140362074A1, LOFFLER US20170109935A1, YOON US20200327712A1, SHIN US20180174353A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612